 In the Matter Of PACKARD MOTOR CAR COMPANYandMECHANICSEDUCATIONAL SOCIETY OF AMERICA, CUACase No. 8-R-1694ORDERJanuary 15,1945The Board, on December 14, 1944, having issued a Decision andDirection of Election in the above-entitledcase,'and, thereafter, ajoint motion for modification of the said Decision and Direction hav-ing been filed by the parties, and the Board having duly consideredsame,IT ISHEREBY ORDEREDthat the motion be, and it hereby is, denied.However, in the event that the Board in the future finds appropriatea unit comprising all of the technical employees of the Company, thedenial of the foregoing motion shall be deemed without prejudice tothe severance of the technical employees in the TPA and TPK depart-ments from any unit which the Board may find appropriate as a resultof the election directed on December 14, 1944.1 59 N. L.R. B 966.60 N. L. R. B., No. 3.21